Title: To George Washington from Elizabeth Willing Powel, 21 April 1792
From: Powel, Elizabeth Willing
To: Washington, George

 

Dear Sir
[Philadelphia] April 21st 1792

I have taken the Liberty to send you a Pamphlet which is, at this Time, a Subject of much public Animadversion, and I have done it under the Impression that, from a Consciousness of the Rectitude of your own Conduct, you will read it without Emotion, and that you wish to collect the Sentiments of Mankind with Respect to our public Measures & public Men; and, further, as I have ever thought the highest Compliment that cou’d be paid to the Magnanimity of a great & good Man by a Friend was to treat him with Candor, which, according to my Ideas, cannot be done if his Friend conceals from him Strictures that, however remotely, may affect him.
This Pamphlet appears to have been written either by an imprudent Friend of Mr H. or by an Enemy to the Government who wishes to create Disgust between the Heads of the great Departments. If you have already perused it be so good as to return me the Pamphlet if not keep it as long as you wish. I am Sir with Sentiments of Respect & Esteem Your affectionate Friend

Eliza. Powel

